DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 08/29/2022. 
The status of the Claims is as follows:
Claims 1-16 have been cancelled;
Claims 23-36 are new;
Claims 17-22 have been amended;
Claims 17-36 are pending and have been examined. 

Election/Restrictions
Newly submitted claims 30-36 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The claims include limitations directed towards a first and second product line,  which is structurally and patentably distinct from the embodiment claimed in the original claims 17-22. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 20, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mosher (US 5246118) in view of Lerner (US 4382527)

Regarding Claim 17 Mosher discloses an apparatus for filling packages with a predefined
assortment of a variety of different products, the apparatus comprising:
a controller (22);
a vibrating channel (12, 14, 16) having a first end (12) and a second end (16),
wherein: the vibrating channel is configured to vibrate in response to a signal from the
controller (22), (Col 4 lines 1-3) wherein the first end (12) receives a plurality of individual products (A), and
the vibrating channel (12, 14, 16) is configured to move the plurality of individual products (A) from the first (12) end to the second end (16);

a mechanism (28) positioned in an opening of the second end (16) of the vibrating channel (12,
14, 16),

wherein the mechanism (28) is configured to limit passage of the plurality of individual products
exiting the vibrating channel (12, 14, 16) such that only one individual product (A) exits at a time
while the vibrating channel (12, 14, 16) is vibrating; (Col 4 lines 16-23) and

a hopper (52, 54) positioned to receive the plurality of individual products exiting the vibrating channel
(12, 14, 16),

wherein the hopper (52, 54) includes a scale (48, 50) configured to determine a weight
of individual products deposited in the hopper (52, 54), 

wherein: the controller (22) is configured to send the signal to vibrate the vibrating channel
(12, 14, 16) until a predetermined number of individual products (A) are deposited into the hopper
(52, 54), 
wherein the controller (22) is configured to determine a number of individual products
(A) in the hopper (52, 54) based on the weight measured by the scale (48, 50). (Col 4 lines
23-67)

wherein the hopper holds individual products until the total weight is at least the predetermined total weight. (Col 4 lines 23-67)

Mosher does not expressly teach the controller is configured to send the signal to the vibrate the channel until a predetermined number of the individual products having a predetermined total weight wherein the predetermined number is more than one. 

Lerner teaches an apparatus for dispensing weighed or counted articles that includes a vibrating channel (112, 113) , hopper (117), and controller (118) configured to send the signal to the vibrate the channel until a predetermined number of the individual products having a predetermined total weight wherein the predetermined number is more than one wherein the hopper holds the plurality of products until the total weight is at least the predetermined total weight providing a bulk discharge of products for the purposes of improving the versatility of the apparatus. (Col 4 lines 4-18; Col 6 lines 49-68; Col 15 lines 38-51; Col 18 lines 49-68)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the controller of Mosher to include configuring the controller to send the signal to the vibrate the channel until a predetermined number of the individual products having a predetermined total weight wherein the predetermined number is more than one and the hopper holds the plurality of individual products until the total weight is at least the predetermined total weight as taught by Lerner since Col 4 lines 4-18; Col 6 lines 49-68; Col 15 lines 38-51; Col 18 lines 49-68 of Lerner suggests that such a modification provides a bulk discharge of products for the purposes of improving the versatility of the apparatus

Regarding Claim 20 the modified invention of Mosher in view of Lerner discloses the invention as described above. Mosher further discloses the controller (22) causes a door (released; Col 5 lines 35-40) on the hopper (52, 54) to open after determining that the predetermined number of the individual products (A) have been deposited in the hopper (52, 54)

Where Mosher discloses the predetermined number of individual products is one. 

Lerner teaches controller (118) configured to send the signal to the vibrate the channel until a predetermined number of the individual products having a predetermined total weight wherein the predetermined number is more than one wherein the hopper holds the plurality of products until the total weight is at least the predetermined total weight providing a bulk discharge of products for the purposes of improving the versatility of the apparatus. (Col 4 lines 4-18; Col 6 lines 49-68; Col 15 lines 38-51; Col 18 lines 49-68)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the controller of Mosher to include configuring the controller to send the signal to the vibrate the channel until a predetermined number of the individual products having a predetermined total weight wherein the predetermined number is more than one and the hopper holds the plurality of individual products until the total weight is at least the predetermined total weight as taught by Lerner since Col 4 lines 4-18; Col 6 lines 49-68; Col 15 lines 38-51; Col 18 lines 49-68 of Lerner suggests that such a modification provides a bulk discharge of products for the purposes of improving the versatility of the apparatus

Regarding Claim 21 the modified invention of Mosher in view of Lerner discloses the invention as described above. Mosher further discloses the vibrating channel (12, 14, 16) is a first vibrating channel (16), and further wherein the signal from the controller (22) further causes a second vibrating channel (12) to vibrate to cause the plurality of individual products to enter the first vibrating channel (16) from the second vibrating channel (12). (Col 3 lines 25-36)

Regarding Claim 23 Mosher discloses an apparatus for filling packages with a predefined assortment of a variety of different products, the apparatus comprising: 
a controller (22); 
a hopper (52, 54) configured to receive a plurality of individual products (A); and 
a separating mechanism (38, 57, 59) positioned before the hopper, the separating mechanism (38, 57, 59) configured to separate the plurality of individual products (A) prior to entering the hopper such that only one (abstract) individual product enters the hopper (52, 54) at a time and until the hopper (52, 54) receives a predetermined number (one) of the individual products (A) having a predetermined total weight, (Col 4 lines 23-67)

wherein the hopper (52, 54) includes a scale (48, 50) configured to determine a total weight of the individual products (A) deposited in the hopper (52, 54), 

wherein the controller (22) is configured to determine a number of the individual products (A) in the hopper  (52, 54) based on the total weight measured by the scale (48,50) , and wherein the hopper  (52, 54) holds the individual products (A) until the total weight is at least the predetermined total weight. (Col 4 lines 23-67)

Mosher does not expressly disclose the predetermined number is more than one, wherein the hopper includes a scale configured to determine a total weight of the plurality of individual products deposited in the hopper,

Lerner teaches an apparatus for dispensing weighed or counted articles that includes a vibrating channel (112, 113) , hopper (117), and controller (118) configured to send the signal to the vibrate the channel until a predetermined number of the individual products having a predetermined total weight wherein the predetermined number is more than one wherein the hopper holds the plurality of products until the total weight is at least the predetermined total weight providing a bulk discharge of products for the purposes of improving the versatility of the apparatus. (Col 4 lines 4-18; Col 6 lines 49-68; Col 15 lines 38-51; Col 18 lines 49-68)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the controller of Mosher to include configuring the controller to send the signal to the vibrate the channel until a predetermined number of the individual products having a predetermined total weight wherein the predetermined number is more than one and the hopper holds the plurality of individual products until the total weight is at least the predetermined total weight as taught by Lerner since Col 4 lines 4-18; Col 6 lines 49-68; Col 15 lines 38-51; Col 18 lines 49-68 of Lerner suggests that such a modification provides a bulk discharge of products for the purposes of improving the versatility of the apparatus


Regarding Claim 24 the modified invention of Mosher in view of Lerner discloses the invention as described above. Mosher further discloses a first vibrating channel (12), wherein the first vibrating channel (12) has a first end (Fig 1) and a second end (Fig 1), wherein the first vibrating channel is configured to vibrate in response to a signal from the controller (22) to move the plurality of individual products (A) from the first end (Fig 1) to the second end (Fig. 1), wherein the controller (22) is configured to send the signal to vibrate the first vibrating channel (12) until the predetermined number of the individual products (A) having the predetermined total weight is deposited into the hopper (52, 54). (Col 4 lines 23-67)

Regarding Claim 25 the modified invention of Mosher in view of Lerner discloses the invention as described above. Mosher further discloses a second vibrating channel (16), wherein the second vibrating channel (16) has a first end (Fig 1) and a second end (Fig 1), wherein the first end of the first vibrating channel (1 is positioned to receive the plurality of individual products, wherein the first end of the second vibrating channel (16) is positioned to receive the plurality of individual products from the second end of the first vibrating channel (12), and wherein the hopper (52, 54) is positioned to receive the plurality of individual products from the second end of the second vibrating channel (16).

Regarding Claim 26 the modified invention of Mosher in view of Lerner discloses the invention as described above. Mosher further discloses the separating mechanism (38, 57, 59) is positioned proximate to an opening at the second end of the second vibrating channel (16), wherein the separating mechanism (38, 57, 59) is configured to separate the plurality of individual products (A) exiting the second vibrating channel (16) while the second vibrating channel (16) is vibrating. (Col 4 lines 16-40)

Regarding Claim 27 the modified invention of Mosher in view of Lerner discloses the invention as described above. Mosher further discloses a storage hopper (18), wherein the first end of the first vibrating channel (12) is positioned to receive the plurality of individual products (A) from the storage hopper (18).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mosher (US 5246118) in view of Lerner (US 4382527) as applied to Claim 17 above and further, in view of Burton et al. (US 20040267675; Burton)

Regarding Claim 18 the modified invention of Mosher in view of Lerner discloses the invention as described above. Mosher in view of Lerner does not expressly disclose a scanner, wherein the scanner is configured to scan a label on a box to identify a unique custom order number, and further wherein the controller: sends the unique custom order number to a server, and receives details from the server in response to the sending of the unique custom order number comprising the predetermined number of the individual products to be deposited into the hopper.

Burton teaches an apparatus for filling packages that includes a controller (58) and a hopper (52A, 52B, 52N) Burton further teaches a scanner (50), wherein the scanner (50) is configured to scan a label (48) on a box (56) to identify a unique custom order number (par 47), and further wherein the controller (50): sends the unique custom order number to a server (30 or 60), and receives details from the server in response to the sending of the unique custom order number comprising the predetermined number of individual products to be deposited into the box (56) to fulfill the order (Figs. 6 & 12; par 33-34; 43-49) providing custom selected orders based on weight for the purposes of improving the versatility of the apparatus.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the controller and apparatus taught by Mosher in view of Lerner to include a scanner and server both of which communicate with the controller as taught by Burton since par 33-34 and 43-49 of Burton suggests that such a modification provides custom selected orders based on weight for the purposes of improving the versatility of the apparatus.

Regarding Claim 19 the modified invention of Mosher in view of Lerner and Burton discloses the invention as described above. Mosher in view of Lerner further discloses the controller (22) causes the predetermined number of the individual products to be deposited into a box (70, 72, 74, 76, or 78) after the controller has determined that the predetermined number of the individual products is in the hopper (52, 54). (Col 5 lines 34-50)

Burton also teaches the controller (58) causes the predetermined number of individual products to be deposited into a box (56) after the controller has determined that the predetermined number of the individual products are in the box (56) (Figs. 6 & 12; par 33-34; 43-49) providing custom selected orders based on weight for the purposes of improving the versatility of the apparatus.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the controller and apparatus taught by Mosher to include a scanner and server both of which communicate with the controller as taught by Burton since par 33-34 and 43-49 of Burton suggests that such a modification provides custom selected orders based on weight for the purposes of improving the versatility of the apparatus.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mosher (US 5246118).

Regarding Claim 22 the modified invention of Mosher in view of Lerner discloses the invention as described above. Mosher discloses the claimed invention except for the plurality individual products comprise at least one of single serve coffee pods, single serve espresso pods, pre-packaged bags of ground or whole coffee beans, pre-packed single serve filter bags with ground coffee, or coffee add-in products.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the individual products comprise at least one of single serve coffee pods, single serve espresso pods, pre-packaged bags of ground or whole coffee beans, pre-packed single serve filter bags with ground coffee, or coffee add-in products, since the types of products used in the apparatus would not result in a structural difference on the basis of its suitability for the intended use. MPEP2111(II)

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mosher (US 5246118) in view of Lerner (US 4382527) as applied to Claim 23 above and further, in view of TIDHAR et al. (US 20130144431; TIDHAR)

Regarding Claim 28 the modified invention of Mosher in view of Lerner discloses the invention as described above. Mosher further discloses the storage hopper 

Mosher does not expressly disclose the storage hopper has a swinging sidewall proximate to the first end of the first vibrating channel.

Tidhar teaches a storage hopper (112) that includes a swinging sidewall (114) proximate to the first end of a first vibrating channel (120) providing controlled release of products on the vibrating channel for the purposes of improving the efficiency of the apparatus. (par 79-81)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the storage hopper of Mosher in view of Lerner to include a swinging sidewall as taught by Tidhar since par 79-81 of Tidhar suggests that such a modification provides controlled release of products on the vibrating channel for the purposes of improving the efficiency of the apparatus.

Regarding Claim 29 the modified invention of Mosher in view of Lerner discloses the invention as described above. Mosher further discloses at least one of the first vibrating channel (12) and the second vibrating channel (16) 

However Mosher does not expressly disclose at least one of first or second vibrating channel is angled downward from the respective first end to the respective second end.

Tidhar teaches a vibrating channel (120) that is angled downward from the first end to the second end providing a sloped surface with reduce friction for the purposes of improving the efficiency of the apparatus. (par 103-104)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the second vibrating channel of Mosher in view of Lerner to includes an angled downward from the first end of the second vibrating channel to the second end of the vibrating channel as taught by Tidhar since par 103-104 of Tidhar suggests that such a modification provides a sloped surface with reduce friction for the purposes of improving the efficiency of the apparatus.

Response to Arguments
Applicant’s arguments with respect to claims 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731